September 8, 1769. Bill sets forth will of Gabriel Guignard, cooper, by which plaintiffs and defendant Margaret, daughter of Gabriel, and plaintiff Richardson in right of his wife Ann, are entitled to one slave girl each, also £500 in currency, an equal share of certain property on Charles Street and Colleton Square, and a brick house to be built upon each share. Bill shows that Frances Fley, formerly widow of Gabriel, had administered his will until her marriage; that John Gabriel had then discharged her and taken it upon himself; that later he had executed power of attorney to Samuel Fley and gone to Florida. Bill claims that only the negro girls have been delivered to plaintiffs, now married or come of age; that defendants John Gabriel and wife are minors, unable to act for themselves or for plaintiffs, and no one is now acting as executor. Bill seeks decree securing to plaintiffs their inheritance. Copy of will and codicil. Order to Samuel Fley to answer for minors.
September 9, 1769. Answer of Samuel and Frances admitting facts of bill, denying unlawful acts, and claiming no ready money in hand for estate, with exhibit of accounts; answers of John Gabriel and Margaret by Samuel Fley, asking that court protect their interests as minors. Decretal order directs Master to investigate cost of erecting buildings necessary to carry out will, to determine which land of estate might be sold with least prejudice to John Gabriel as residuary legatee, and to sell within two months after acceptance of report; slaves delivered are declared vested in plaintiffs; the £500 and expense of building houses as determined by Master to be paid from money received from sale of land, after which plaintiffs are to give Samuel and Frances release of claims against estate; minors are given right to contest decree within six months after coming of age; plaintiffs may apply in summary manner by petition.
September 28, 1769. Master’s report of September 4, shows cost of each brick house £2,135 and total worth of estate £21,530; recommends that country lands be sold first; also supporting schedules.
(Bundle 1767-1770)